


EXHIBIT 10.27
ST. JUDE MEDICAL, INC. 2007 STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED (2011)
 
RESTRICTED STOCK UNITS AWARD CERTIFICATE
 
This certifies that ______________ is granted a Restricted Stock Units Award for
______________ shares of Common Stock, $.10 par value, of St. Jude Medical,
Inc., a Minnesota corporation.


Social Security/ID Number: ________________________    
Grant Date: ________________________________, 20__    
Expiration Date of Restricted Period: _________________    
Vesting Schedule: ________________________________    
This Restricted Stock Units Award is governed by, and subject in all respects
to, the terms and conditions of the Restricted Stock Units Award Agreement, a
copy of which is attached to and made a part of this document, and the St. Jude
Medical, Inc. 2007 Stock Incentive Plan, As Amended and Restated (2011), a copy
of which is available upon request.  This Award Certificate has been duly
executed, by manual or facsimile signature, on behalf of St. Jude Medical, Inc.
To accept this Award, this Award Certificate and the Restricted Stock Units
Award Agreement must be delivered and accepted through an electronic medium in
accordance with procedures established by the Company or, if required under
applicable law, you must sign and return a copy of this Award Certificate to the
Company. By so doing, you acknowledge receipt of the accompanying Restricted
Stock Units Award Agreement and the Plan, and represent that you have read and
understood the same and agree to be bound by the terms and conditions of the
accompanying Restricted Stock Units Award Agreement and the terms and provisions
of the Plan.


ST. JUDE MEDICAL, INC.
By: ________________________________________
Name: ______________________________________                    
Title: _______________________________________
        
RECIPIENT
____________________________________________








--------------------------------------------------------------------------------




ST. JUDE MEDICAL, INC.
2007 STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED (2011)


RESTRICTED STOCK UNITS AWARD AGREEMENT
(GLOBAL)




This Restricted Stock Units Award Agreement (the “Agreement”) is between St.
Jude Medical, Inc., a Minnesota corporation (the “Company”), and you, the person
named in the attached Award Certificate who is an employee of the Company or an
Affiliate. For purposes of this Agreement, “Employer” means the entity (the
Company or the Affiliate) that employs you on the applicable date. This
Agreement is effective as of the date of grant set forth in the attached Award
Certificate (the “Grant Date”).
The Company wishes to award to you Restricted Stock Units representing the
opportunity to earn shares of the Company's Common Stock, $.10 par value (the
“Common Stock”), subject to the terms and conditions set forth in this
Agreement, in order to carry out the purpose of the St. Jude Medical, Inc. 2007
Stock Incentive Plan, As Amended and Restated (2011) (the “Plan”). All
capitalized terms not defined in this Agreement shall have the same meaning as
set forth in the Plan. See Section 13 for a list of defined terms.
The terms and conditions of the Restricted Stock Units are as follows:
1.Award of Restricted Stock Units.
As indicated in the Award Certificate, the Company has granted to you, effective
as of the Grant Date, an Award of Restricted Stock Units for that number of
Restricted Stock Units set forth in the Award Certificate (the “Restricted Stock
Units”), on the terms and conditions set forth in this Agreement and the Award
Certificate and in accordance with the terms of the Plan.
2.Rights with Respect to the Restricted Stock Units.
The Restricted Stock Units granted pursuant to the attached Award Certificate
and this Agreement do not and shall not give you any of the rights and
privileges of a shareholder of Common Stock (i.e., voting and/or dividend
rights). Your rights with respect to the Restricted Stock Units shall remain
forfeitable at all times prior to the date or dates on which such rights become
vested, and the restrictions with respect to the Restricted Stock Units lapse,
in accordance with Section 3 or Section 4 hereof.
3.Vesting.
Subject to the terms and conditions of this Agreement, the Restricted Stock
Units shall vest, and the restrictions with respect to the Restricted Stock
Units shall lapse, on the date or dates and in the amount or amounts set forth
in the attached Award Certificate if you remain continuously employed by the
Company or an Affiliate until the respective vesting dates.
4.Change of Control.
(a)    In the event of a Change of Control, the Restricted Stock Units shall be
assumed by the successor corporation, an affiliate thereof or other successor
entity or person, or shall be replaced with an award or grant that, solely in
the discretionary judgment of the Committee, preserves the existing value of the
Restricted Stock Units at the time of the Change of Control and provides for
vesting and settlement terms that are at least as favorable to you as the
vesting and payout terms applicable to the Restricted Stock Units, and the
assumed Restricted Stock Units or such substitute therefore shall remain
outstanding and shall be governed by its respective terms and shall include the
following additional terms:


“If, within two years after a Change of Control you experience an involuntary
termination of employment initiated by the Employer for reasons other than
Cause, or a termination of employment for Good Reason, the unvested portion of
the Restricted Stock Units shall immediately vest and the restrictions with
respect to such Restricted Stock Units shall lapse.”
(b)    If, in the event of a Change of Control, the Restricted Stock Units are
not assumed or replaced as provided by subsection (a) above, then the unvested
portion of the Restricted Stock Units shall immediately vest and the
restrictions with respect to such Restricted Stock Units shall lapse upon the
Change of Control.
5.Forfeiture.
If your employment terminates prior to the vesting of the Restricted Stock Units
pursuant to Section 3 or Section 4 hereof, your rights to all of the unvested
Restricted Stock Units shall be immediately and irrevocably forfeited. For
purposes of




--------------------------------------------------------------------------------




this Agreement, your employment shall be considered terminated when you are no
longer either an employee of the Company or any Affiliate (including without
limitation because the entity that employs you has ceased to be an Affiliate).
6.Restriction on Transfer.
None of the Restricted Stock Units may be sold, assigned, transferred, pledged,
attached or otherwise encumbered, and no attempt to transfer the Restricted
Stock Units, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the transferee with any interest or right in or with respect to the
Restricted Stock Units.
7.Payment of Restricted Stock Units; Issuance of Common Stock; Right to Settle
in Cash.
(a)No shares of Common Stock shall be issued to you prior to the date on which
the applicable Restricted Stock Units vest in accordance with the terms and
conditions of the attached Award Certificate and this Agreement. After any
Restricted Stock Units vest pursuant to Section 3 or Section 4 hereof, the
Company shall promptly cause to be issued in your name one share of Common Stock
for each vested Restricted Stock Unit. Following payment of any applicable
withholding taxes pursuant to Section 9 hereof, the Company shall promptly cause
the shares of Common Stock to be delivered, either by book-entry registration or
in the form of a certificate or certificates, registered in your name or in the
names of your legal representatives, beneficiaries or heirs, as the case may be.
The Company will not deliver any fractional share of Common Stock but will pay,
in lieu thereof, a cash amount equal to the Fair Market Value of such fractional
share of Common Stock.
(b)Notwithstanding Section 7(a), if you are resident or employed outside of the
United States the Company may, in its sole discretion, settle the Restricted
Stock Units in the form of (i) a cash payment to the extent settlement in shares
of Common Stock (1) is prohibited under local law, (2) would require you, the
Company and/or an Affiliate to obtain the approval of any governmental and/or
regulatory body in your country of residence (or country of employment, if
different), (3) would result in adverse tax consequences for you or the Company
or an Affiliate or (4) is administratively burdensome; or (ii) shares of Common
Stock, but require you to sell any shares of Common Stock immediately or within
a specified period following your termination of employment to comply with local
rules and regulations (in which case, the Company shall have the authority to
issue sales instructions in relation to such shares of Common Stock on your
behalf).


8.Adjustments.
If any Restricted Stock Units vest subsequent to any change in the number or
character of the Common Stock of the Company (through any stock dividend or
other distribution, recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), you shall then receive upon such
vesting the number and type of securities or other consideration which you would
have received if such Restricted Stock Units had vested prior to the event
changing the number or character of the outstanding Common Stock.
9.Tax and Social Insurance Withholding.
(a)Regardless of any action the Company and/or the Employer take with respect to
any or all income tax (including U.S. federal, state and local taxes or non-U.S.
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items is and remains your responsibility and that the
Company and the Employer (i) make no representations or undertakings regarding
the treatment of any Tax-Related Items in connection with any aspect of the
Restricted Stock Units, including the grant of the Restricted Stock Units, the
vesting of the Restricted Stock Units, the subsequent sale of any shares of
Common Stock acquired pursuant to the Restricted Stock Units and the receipt of
any dividends and (ii) do not commit to structure the terms of the grant or any
aspect of the Restricted Stock Units to reduce or eliminate your liability for
Tax-Related Items.
(b)In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee, if you are resident or employed in the United States, you may
elect to satisfy any applicable withholding of Tax-Related Items arising in
relation to the Restricted Stock Units by (i) delivering cash (including check,
draft, money order or wire transfer made payable to the order of the Company),
(ii) having the Company withhold a portion of the shares of Common Stock
otherwise to be delivered having a Fair Market Value equal to the amount of such
Tax-Related Items, or (iii) delivering to the Company shares of Common Stock
having a Fair Market Value equal to the amount of such Tax-Related Items. The
Company will not deliver any fractional share of Common Stock but will pay, in
lieu thereof, the Fair Market Value of such fractional share of Common Stock.
Your election must be made on or before the date that the amount of Tax-Related
Items to be withheld is determined.
(c)If you are resident or employed outside of the United States, prior to the
delivery of shares of Common Stock upon the vesting of your Restricted Stock
Units, if your country of residence (and/or your country of employment, if
different) requires the withholding of Tax-Related Items, unless otherwise
determined by the Committee, you must satisfy any applicable withholding of
Tax-Related Items by entering into a “same day sale” commitment with a
broker-dealer that is a member of the National Association of Securities Dealers
(an “NASD Dealer”) whereby you irrevocably elect to sell a portion of the shares
of Common Stock to be delivered under the Award to satisfy such amount and
whereby the NASD Dealer irrevocably commits upon receipt of such shares of
Common Stock to forward the proceeds equal to such amount directly to the
Company or the Employer. Alternatively, the Company may withhold a portion of
the shares of Common Stock otherwise to be delivered having a Fair Market Value
equal to the amount of the Tax-Related Items. In cases where the Fair Market
Value of the number




--------------------------------------------------------------------------------




of whole shares of Common Stock withheld is greater than the minimum Tax-Related
Items required to be withheld, the Company shall make a cash payment to you
equal to the difference as soon as administratively practicable. The cash
equivalent of the shares of Common Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. Furthermore, your Employer may
withhold the minimum Tax-Related Items required to be withheld with respect to
the Restricted Stock Units in cash from your regular salary and/or wages or any
other amounts payable to you.
(d)In the event the withholding requirements are not satisfied through the means
described above, no shares of Common Stock will be issued to you (or your
beneficiary) upon vesting of the Restricted Stock Units unless and until
satisfactory arrangements (as determined by the Committee) have been made by you
with respect to the payment of any Tax-Related Items that the Company or the
Employer determines, in its sole discretion, must be withheld or collected with
respect to such Restricted Stock Units.
(e)You expressly consent to the methods of withholding as provided hereunder
and/or any other methods of withholding that the Company and/or Employer take
and are permitted under the Plan to meet the withholding and/or other
requirements as provided under applicable laws, rules and regulations. All other
Tax-Related Items related to the Restricted Stock Units and any shares of Common
Stock delivered in payment thereof are your sole responsibility.


10.Section 409A Provisions.
The payment of shares of Common Stock under this Agreement is intended to be
exempt from the application of section 409A of the Code (“Section 409A”) by
reason of the short-term deferral exemption set forth in Treasury Regulation
§1.409A-1(b)(4). Notwithstanding anything in this Agreement to the contrary, to
the extent that any shares of Common Stock payable hereunder constitute
“deferred compensation” under Section 409A and such shares are payable by reason
of the occurrence of a Change of Control, such amount will not be payable by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such Change of Control meet the definition
of a change in ownership or control, disability or separation from service, as
the case may be, in Section 409A, or (ii) the payment would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise. Any payment of shares that constitutes “deferred compensation” under
Section 409A and becomes payable to you on account of your separation from
service may not be made before the date which is six months after the date of
your separation from service (or if earlier, upon your death) if you are a
specified employee as defined in Section 409A(a)(2)(B) of the Code and the
payment is not exempt from the application of Section 409A by reason of the
short-term deferral exemption or otherwise.
11.Covenants.
In consideration of benefits described elsewhere in this Agreement and the
attached Award Certificate, and in recognition of the fact that, as a result of
your employment with the Company or any of its Affiliates, you have had or will
have access to and gain knowledge of highly confidential or proprietary
information or trade secrets pertaining to the Company or its Affiliates, as
well as the customers, suppliers, joint ventures, distributors or other persons
and entities with whom the Company or any of its Affiliates does business
(“Confidential Information”), which the Company or its Affiliates have expended
time, resources and money to obtain or develop and which have significant value
to the Company and its Affiliates, you agree for the benefit of the Company and
its Affiliates, and as a material condition to your receipt of benefits
described elsewhere in this Agreement and the attached Award Certificate, as
follows:
(a)    Non-Competition Agreement. In the event of your termination of employment
for any reason, whether voluntary or involuntary, you, either personally or
through an agent, servant, employee, partner, representative, affiliate or other
entity, shall not for a period of one year following termination, without the
prior written consent of the Company, directly or indirectly, seek or accept
employment with or render services to any other person or entity that competes
in any sense with the Company or any of its Affiliates in connection with the
design, development, manufacture, marketing or sale of any product, process or
service that is being designed, developed, manufactured, marketed or sold by the
Company or any of its Affiliates and in which you participated in the design,
development, manufacture, marketing or sale during your employment with the
Company or any of its Affiliates or about which you acquired Confidential
Information.
The preceding paragraph specifically prohibits you from rendering services to a
competitor of the Company or any of its Affiliates in the capacity as an
employee, agent, or representative of a competitor; as a partner, director,
officer or shareholder of a competitor; or through any other form of ownership
interest in a competitor, including self-employment. This does not prohibit you
from holding less than five percent of the issued and outstanding stock of a
competitor which is a publicly held corpo-ration. The preceding paragraph
further specifically prohibits you from rendering services to any company where
rendering such services would be expected to require or involve your using or
disclosing Confidential Information.
(b)    Restriction on Solicitation of Employees and Former Employees. You agree
that you will not, during your employment and for a period of one year following
your termination of employment with the Company or any of its Affiliates,
directly or indirectly solicit, or assist anyone else in the solicitation of,
any of the Company's or any of its Affiliates' employees, or former employees
who worked for the Company or any of its Affiliates for the purpose of hiring
them, engaging them as




--------------------------------------------------------------------------------




consultants, or inducing them to leave their employment with the Company or any
of its Affiliates. If you are approached by one of the Company's or any of its
Affiliates' employees or former employees regarding potential employment,
consultation or contract, as described above during the restrictive period of
non-solicitation, you must immediately (i) fully inform the employee or former
employee of the non-solicitation obligation described above and (ii) refrain
from engaging in any communication with the employee or former employee
regarding potential employment consultation or contract.
(c)    Other More Restrictive Covenants.    
In the event that you are a party to any other agreement with the Company or its
Affiliates that restrict you from competing with the Company or soliciting
employees or former employees of the Company, then the terms of such covenants,
to the extent more restrictive than the covenants set forth in subsections (a)
and (b) above, shall be deemed to modify and replace the covenants set forth in
subsections (a) and (b) above.
(d)    Remedies.
In the event you breach any of the covenants contained in this Section 11, you
recognize that irreparable injury will result to the Company, that the Company's
remedy at law for damages will be inadequate, and that the Company shall be
entitled to an injunction to restrain the continuing breach by you, your
partners, agents, servants or employees, or any other persons or entities acting
for or with you. The Company shall further be entitled to damages, reasonable
attorney's fees, and all other costs and expenses incurred in connection with
the enforcement of this Agreement, in addition to any other rights and remedies
which the Company may have at law or in equity.
In addition to the remedies set forth in the preceding paragraph, you agree that
upon your breach of any covenant contained in this Section 11, (i) the
Restricted Stock Units shall be immediately and irrevocably forfeited and (ii)
if you have received delivery of shares of Common Stock or cash upon the vesting
of the Restricted Stock Units under this Agreement within the period beginning
six months prior to the date of your termination of employment and ending twelve
months following the date of your termination of employment, the Company, in its
sole discretion, may require you to return or forfeit such shares (as adjusted
for any events described in Section 8 of this Agreement that occurred following
the date of vesting) or cash. The Company's right to require forfeiture must be
exercised no later than 180 days after the Company acquires actual knowledge of
such an activity, but in no event later than twelve months after your
termination of employment. Such right shall be deemed to be exercised upon the
Company's mailing written notice of such exercise to your most recent home
address as shown on the personnel records of the Company.
If you fail or refuse to forfeit the shares of Common Stock or cash demanded by
the Company, you shall be liable to the Company for damages (which, in the case
of Common Stock, shall equal the number of shares of Common Stock demanded times
the highest closing price per share of the Common Stock during the period
between the date of your termination of employment and the date of any judgment
or award to the Company, as adjusted for any events described in Section 8 of
this Agreement), together with all costs and attorneys' fees incurred by the
Company to enforce this provision.
Notwithstanding the foregoing, this Section 11 shall have no application
following a Change of Control or to the extent prohibited under applicable local
law.
12.General Provisions.


(a)Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.


(b)Nature of Grant.
(i)The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement.
(ii)The grant of Restricted Stock Units is a one-time benefit and does not
create any contractual or other right to receive an Award or benefits in lieu of
an Award in the future; future awards, if any, will be at the sole discretion of
the Company.
(iii)You are voluntarily participating in the Plan.




--------------------------------------------------------------------------------




(iv)A Restricted Stock Unit is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which is outside the scope of your employment contract, if any.
(v)The Restricted Stock Units are not part of normal or expected compensation or
salary for any purpose, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Company or the Employer.
(vi)If you are not an employee of the Company, the Restricted Stock Units will
not be interpreted to form an employment contract or relationship with the
Company; and furthermore, the Restricted Stock Units will not be interpreted to
form an employment contract with the Employer or any Affiliate.
(vii)This Agreement shall not confer upon you any right to continuation of
employment by the Employer, nor shall this Agreement interfere in any way with
the Employer's right to terminate your employment at any time, as may be
permitted under local law.
(viii)The future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty.
(ix)If your Restricted Stock Units vest and you obtain shares of Common Stock,
the value of those shares of Common Stock acquired may increase or decrease in
value.
(x)In consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from termination of the
Restricted Stock Units or diminution in value of the Restricted Stock Units or
shares of Common Stock acquired upon vesting of the Restricted Stock Units
resulting from termination of your employment (for any reason whatsoever and
whether or not in breach of local labor laws) and you irrevocably release the
Company and the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, then, by accepting this Award, you will be deemed irrevocably to
have waived your entitlement to pursue such claim.


(c)Reservation of Shares. The Company shall at all times prior to the vesting of
the Restricted Stock Units reserve and keep available such number of shares of
Common Stock as will be sufficient to satisfy the requirements of this
Agreement.


(d)Repatriation; Compliance with Laws. If you are resident or employed outside
of the United States, you are required, as a condition of the grant of the
Restricted Stock Units, to repatriate all payments attributable to the shares of
Common Stock and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of the shares of Common Stock
acquired pursuant to the Restricted Stock Units) in accordance with local
foreign exchange rules and regulations in your country of residence (and country
of employment, if different). In addition, you are required to take any and all
actions, and consent to any and all actions taken by the Company and its
Affiliates, as may be necessary to allow the Company and its Affiliates to
comply with local laws, rules and regulations in your country of residence (and
country of employment, if different). You are also required to take any and all
actions as may be necessary to comply with your personal legal and tax
obligations under local laws, rules and regulations in your country of residence
(and country of employment, if different).


(e)Securities Matters. The Company shall not be required to deliver any shares
of Common Stock until the requirements of any federal, state or foreign
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied. If you are resident or employed outside of the United States, neither
the grant of the Restricted Stock Units under the Plan nor the issuance of the
underlying shares of Common Stock upon vesting of the Restricted Stock Units is
intended to be a public offering of securities in your country of residence (and
country of employment, if different). The Company has not submitted any
registration statement, prospectus or other filings to the local securities
authorities in jurisdictions outside of the United States unless otherwise
required under local law.
(f)Legal Requirements and Risks. No employee of the Company or an Affiliate is
permitted to advise you on whether you should acquire shares of Common Stock
under the Plan. Acquiring shares of Common Stock involves a degree of risk.
Before deciding to acquire shares of Common Stock pursuant to the Restricted
Stock Units, you should carefully consider all risk factors relevant to the
acquisition of shares of Common Stock under the Plan and you should carefully
review all of the materials related to the Restricted Stock Units and the Plan.
In addition, you should consult with your own financial advisor and legal
advisor for professional investment advice.


(g)Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Restricted Stock Units by electronic means.
You hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.




--------------------------------------------------------------------------------




(h)Consent to Collection, Processing and Transfer of Personal Data.
(i)Pursuant to applicable personal data protection laws, the Company and the
Employer hereby notify you of the following in relation to your personal data
and the collection, processing and transfer of such data in relation to the
Company's grant of this Award and your participation in the Plan. The
collection, processing and transfer of your personal data are necessary for the
Company's administration of the Plan and your participation in the Plan. Your
denial and/or objection to the collection, processing and transfer of personal
data may affect your participation in the Plan. You voluntarily acknowledge and
consent (where required under applicable law) to the collection, use, processing
and transfer of personal data as described herein.
(ii) The Company and the Employer hold certain personal information about you,
including your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all options or any other entitlement to shares of Common Stock
awarded, canceled, purchased, vested, unvested or outstanding in your favor, for
the purpose of managing and administering the Plan (“Data”). The Data may be
provided by you or collected, where lawful, from third parties, and the Company
will process the Data for the exclusive purpose of implementing, administering
and managing your participation in the Plan. The Data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which Data are collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. Data will be
accessible within the Company's organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for your participation in the Plan.
(iii)The Company and the Employer will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and the Employer may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located in the European Economic Area, or elsewhere throughout the world,
such as the United States. You hereby authorize (where required under applicable
law) them to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on your behalf to a broker or other third party with whom
you may elect to deposit any shares of Common Stock acquired pursuant to the
Plan.
(iv)You may, at any time, exercise your rights provided under applicable
personal data protection laws, which may include the right to (a) obtain
confirmation as to the existence of the Data, (b) verify the content, origin and
accuracy of the Data, (c) request the integration, update, amendment, deletion,
or blockage (for breach of applicable laws) of the Data, and (d) oppose, for
legal reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and your participation in the Plan. You may seek to exercise these
rights by contacting your local HR manager or the Company's Stock Plan
Administrator.


(i)English Language. If you are resident and/or employed outside of the United
States, you acknowledge and agree that it is your express intent that the Award
Certificate, the Agreement, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Restricted Stock
Units, be drawn up in English. If you have received the Award Certificate, the
Agreement, the Plan or any other documents related to the Restricted Stock Units
translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
will control.


(j)Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.


(k)Governing Law. The internal law, and not the law of conflicts, of the State
of Minnesota will govern all questions concerning the validity, construction and
effect of this Agreement.


(l)Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:
St. Jude Medical, Inc.
One St. Jude Medical Drive
St. Paul, MN 55117 USA
Attn.: Stock Plan Administrator




--------------------------------------------------------------------------------




(m)Award Certificate. This Agreement is attached to and made part of an Award
Certificate and shall have no force or effect unless such Award Certificate is
duly executed and delivered by the Company to you and accepted by you through an
electronic medium in accordance with procedures established by the Company or,
if required by applicable law, by signing and returning a copy of the Award
Certificate to the Company.


(n)Addendum to Agreement. Notwithstanding any provisions of this Agreement to
the contrary, the Restricted Stock Units shall be subject to such special terms
and conditions for your country of residence (and country of employment, if
different), as are set forth in the addendum to this Agreement (the “Addendum”).
Further, if you transfer residency and/or employment to another country, any
special terms and conditions for such country will apply to the Restricted Stock
Units to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or to facilitate the operation and administration of the
Restricted Stock Units and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer). In all circumstances, the Addendum shall constitute part of this
Agreement.


(o)Additional Requirements. The Company reserves the right to impose other
requirements on the Restricted Stock Units, any shares of Common Stock acquired
pursuant to the Restricted Stock Units, and your participation in the Plan, to
the extent the Company determines, in its sole discretion, that such other
requirements are necessary or advisable in order to comply with local law or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan. Such requirements may include (but are not limited to) requiring you
to sign any agreements or undertakings that may be necessary to accomplish the
foregoing.


13.Definitions.


(a)    “Cause” shall mean (a) the felony conviction of the employee, (b) the
failure of the employee to contest the prosecution of a felony, or (c) the
willful misconduct, dishonesty or intentional violation of a statute, rule or
regulation by the employee, any of which in the judgment of the Company, is
harmful to the business or reputation of the Company.
(b)    “Change in Control” shall mean:
(i)    the acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Company or any of its Affiliates, or any
employee benefit plan of the Company and/or one or more of it Affiliates, of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either the then outstanding shares of Common
Stock or the combined voting power of the Company's then outstanding voting
securities in a transaction or series of transactions; or
(ii)    individuals who, as of the Grant Date, constitute the Board of Directors
of the Company (generally the “Directors” and as of the Grant Date the
“Continuing Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a Director subsequent to the Grant
Date whose nomination for election was approved in advance by a vote of at least
three-quarters of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Rule 14a-11 of Regulation 14A under
the Exchange Act) shall be deemed to be a Continuing Director; or
(iii)    the consummation of a reorganization, merger, consolidation,
liquidation or dissolution of the Company or of the sale (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company.
(c)    “Disability” shall mean total and permanent disability as approved by the
Committee administering the Plan.
(d)    “Early Retirement” shall mean retirement with the consent of the
Committee.
(e)    “Good Reason” shall mean the occurrence of any of the following events,
except for the occurrence of such an event in connection with the termination or
reassignment of your employment by the Company for Cause, Disability, Early
Retirement, Normal Retirement or death:
(i)    a material reduction of your status, position or responsibilities with
the Company from those in effect immediately prior to the Change in Control;




--------------------------------------------------------------------------------




(ii)    a reduction by the Company in your annual base salary or target amount
of annual bonus in effect immediately prior to the Change in Control;
(iii)    the Company's requiring you to be based anywhere other than within 50
miles of your office location immediately prior to a Change in Control except
for required travel on the Company's business to an extent substantially
consistent with your business travel obligations immediately prior to the Change
in Control; or
(iv)    the failure by the Company to continue to provide you with benefits that
are, in the aggregate, at least as favorable as those enjoyed by you under any
of the Company's pension, life insurance, medical, health and accident,
disability, deferred compensation, incentive, stock, stock purchase, stock
option, savings, perk package, vacation or other plans or programs in which you
participate that are in effect immediately prior to the Change in Control,
except for broad-based changes to any such plans or programs that effect all
employees of the Company or broad groups of employees who are similarly
situated.
(f)    “Normal Retirement” shall mean retirement on or after age 65.
*    *    *    *    *






--------------------------------------------------------------------------------




ST. JUDE MEDICAL, INC.
2007 STOCK INCENTIVE PLAN
AS AMENDED AND RESTATED (2011)


ADDENDUM TO
RESTRICTED STOCK UNITS AWARD AGREEMENT
(GLOBAL)




The Restricted Stock Units are subject to the following additional terms and
conditions as set forth in this addendum (the “Addendum”). All defined terms as
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Agreement. Pursuant to Section 12(n) of the Agreement, to the extent you
relocate residence and/or employment to another country, the additional terms
and conditions as set forth in the addendum for such country (if any) shall also
apply to the Restricted Stock Units to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and regulations, or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish additional special terms and conditions
as may be necessary or advisable to accommodate your transfer).


CANADA (QUEBEC)


Use of English Language. You acknowledge and agree that it is your express wish
that this Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Vous reconnaissez et consentez que
c'est votre souhait exprès qui cet accord, de meme que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l'anglais.


CHINA
Settlement in Cash. Notwithstanding any provision in the Agreement to the
contrary, pursuant Section 7(b) of the Agreement, your Restricted Stock Units
shall be settled in the form of a cash payment.
DENMARK


Treatment of Award upon Termination of Employment. Notwithstanding any
provisions in the Agreement to the contrary, the treatment of the Restricted
Stock Units upon your termination of employment shall be governed by the Act on
Stock Options in Employment Relations.


FRANCE


Use of English Language. You acknowledge and agree that it is your express wish
that this Agreement, as well as all documents, notices and legal proceedings
entered into, given or instituted pursuant hereto or relating directly or
indirectly hereto, be drawn up in English. Vous reconnaissez et consentez que
c'est votre souhait exprès qui cet accord, de meme que tous documents, toutes
notifications et tous procédés légaux est entré dans, donné ou instituté
conformément ci-annexé ou relatant directement ou indirectement ci-annexé, est
formulé dans l'anglais.


MEXICO


1.    Commercial Relationship. You expressly recognize that your participation
in the Plan and the Company's grant of Restricted Stock Units does not
constitute an employment relationship between you and the Company. You have been
granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Affiliate in Mexico that employs you,
and the Company's Affiliate in Mexico is your sole employer. Based on the
foregoing, (a) you expressly recognize the Plan and the benefits you may derive
from your participation in the Plan does not establish any rights between you
and the Company's Affiliate in Mexico that employs you, (b) the Plan and the
benefits you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company's Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company's Affiliate in Mexico that employs you.






--------------------------------------------------------------------------------




2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your participation in the Plan is a result of the discretionary
and unilateral decision of the Company, as well as your free and voluntary
decision to participate in the Plan in accordance with the terms and conditions
of the Plan, the Agreement and this Addendum. As such, you acknowledge and agree
that the Company may, in its sole discretion, amend and/or discontinue your
participation in the Plan at any time and without any liability. The value of
this Award is an extraordinary item of compensation outside the scope of your
employment contract, if any. This Award is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Company's Affiliate in Mexico that employs you.


NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Restricted
Stock Units, you hereby waive any and all rights to compensation or damages as a
result of the termination of employment with the Employer for any reason
whatsoever, insofar as those rights result or may result from (a) the loss or
diminution in value of such rights or entitlements under the Plan, or (b) your
ceasing to have rights under, or ceasing to be entitled to any awards under the
Plan as a result of such termination.


SINGAPORE


Securities Law Information. The grant of Restricted Stock Units under the Plan
is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).
The Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. You should note that, as a result, the Restricted Stock
Units are subject to section 257 of the SFA and you will not be able to make:
(a) any subsequent sale of the shares of Common Stock underlying the Restricted
Stock Units in Singapore; or (b) any offer of such subsequent sale of the shares
of Common Stock subject to the Restricted Stock Units in Singapore, unless such
sale or offer is made pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.


SPAIN


Acknowledgement of Discretionary Nature of the Plan; No Vested Rights.


In accepting the Restricted Stock Units, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan. You understand
that the Company has unilaterally, gratuitously and in its sole discretion
granted the Restricted Stock Units under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Common Stock acquired upon vesting of
the Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever. In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above.
Thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.


You understand and agree that, as a condition of the grant of the Restricted
Stock Units, any unvested portion of the Restricted Stock Units as of the date
you cease active employment will be forfeited without entitlement to the
underlying shares of Common Stock or to any amount of indemnification in the
event of the termination of employment by reason of, but not limited to, (i)
material modification of the terms of employment under Article 41 of the
Workers' Statute or (ii) relocation under Article 40 of the Workers' Statute.
You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a termination of employment
on your Restricted Stock Units.


UNITED KINGDOM


1.    Income Tax and National Insurance Contribution Withholding. The following
provision supplements Section 9 of the Agreement:


If payment or withholding of the income tax due in connection with the
Restricted Stock Units is not made within ninety (90) days of the event giving
rise to the income tax liability or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax shall constitute a loan
owed by you to the Employer, effective as of the Due Date. You agree that the
loan will bear interest at the then-current official rate of Her Majesty's
Revenue & Customs (“HMRC”), it shall be immediately




--------------------------------------------------------------------------------




due and repayable, and the Company or the Employer may recover it at any time
thereafter by any of the means referred to in Section 9 of the Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the U.S. Securities and Exchange
Act of 1934, as amended), you will not be eligible for a loan from the Company
or Employer to cover the income tax liability. In the event that you are a
director or executive officer and the income tax is not collected from or paid
by you by the Due Date, the amount of any uncollected income tax will constitute
a benefit to you on which additional income tax and national insurance
contributions (“NICs”) will be payable. You will be responsible for reporting
any income tax and for reimbursing the Company or Employer the value of any
employee NICs due on this additional benefit.


2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment with the Employer for any reason whatsoever and whether or not in
breach of contract, insofar as such entitlement arises or may arise from your
ceasing to have rights under or to be entitled to vest in the Restricted Stock
Units as a result of such termination, or from the loss or diminution in value
of the Restricted Stock Units. Upon the grant of the Restricted Stock Units, you
will be deemed irrevocably to have waived any such entitlement.


*    *    *    *    *


